Dear Representative Russo:
You have requested the opinion of this office regarding the use of contingency fee contracts by a District Attorney's office. Specifically, you advise that the Honorable Richard J. Ward, Jr., District Attorney for the Eighteenth Judicial District desires to engage private counsel to collect bail bond forfeitures "on a reasonable contingency fee basis".  As you point out, the arrangement would cost the District Attorney's office nothing (unless and until forfeitures are actually recovered), and would allow the District Attorney's office to devote its manpower and resources to criminal prosecutions.
Please be advised that this office is not aware of, nor did our research reveal, any provision of law which would specifically prohibit a district attorney, (or other public official) from employing attorneys on a reasonable contingency fee basis.  Indeed, this office has consistently opined, with regard to attorneys hired by state agencies or entities, that contingency are constitution and legal.  Atty. Gen. Ops. Nos. 94-330, 89-675, and 89-320.
It is the opinion of this office that a District Attorney can legally retain the services of attorneys on a reasonable contingency basis.
Out of an abundance of caution, we point out that a recent decision of the 19th Judicial District Court for the Parish of East Baton Rouge, styled "Robert F. Meredith, III, et al v.Honorable Richard P. Ieyoub, et al" under Proceedings No. 412,269,  calls the Attorney General's ability to enter into contingency fee contracts into question.  It is the opinion of this office that the decision  would not be applicable to the situation presented.  However, the District Attorney may wish to read that decision himself, in order to assure himself that the decision does not apply to his office.  That decision is not final and is pending before the 1st Circuit Court of Appeal.
Trusting the foregoing to adequately respond to your request, we remain,
Yours very truly,
                                  RICHARD P. IEYOUB Attorney General
                             BY:  ___________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
DATE RECEIVED: JUNE 22, 1995
DATE RELEASED: